DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on April 21, 2022.  
Claims 1 and 3-7 have been amended.  
Claims 2, and 8-12 have been withdrawn.  
Claim 13 has been added.  
Claims 1, 3-7, and 13 are examined.

Response to Amendment
Amendments to Claims 1, and 3-7 are acknowledged.  Amendments to Claims 1 and 3-7 are sufficient to overcome the 35 USC 112 rejection of Claims 1 and 3-7.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:


acquire first information which is utilized to infer the type of the article from the article image and, based on the first information acquired, infer one or plural types for the type of the article from among an article type group; and 
set at least one of types of articles that are available and types of articles that are not available in the article type group, 
wherein 

 
Claim 1 is directed to a series of steps for determining a type of article based on items that are available and items that are not available, which is a commercial interaction for sales activities and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of an imager, processor, and display does not take the claim out of the method of organizing human interactions.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the imager, processor, and display are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply using a computer as a tool to perform the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, an imager that captures an image, a processor that acquires first information to infer a type of article from an article image, set whether types of articles are available or not available, infer the types of articles that are available over the types of articles that are not available, and displaying the inference results on a display, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.

Dependent Claims 3-6 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 3-6 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Independent Claim 7 recites a checkout processing system that performs substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claim 13 depends from rejected Claim 7 and fails to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claim 13 is rejected for the same reasons as stated in the rejection of Claim 7 from which it depends.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN Pat Pub No 109816439 “Chen”, in view of US Pat Pub No 2014/0219512 “Sasaki”, and further in view of US Pat Pub No 2016/0027091 “McGrath”.

As per Claim 1, Chen discloses an article discrimination system comprising: 
an imager that captures an image of an article to acquire an article image (Chen: Claim 6, an image acquisition module, configured to collect image data of fruits and vegetables); 
a processor, the processor being configured to (Chen: Claim 9, a processor to implement the steps of the method):
acquire first information which is utilized to infer the type of the article from the article image and, based on the first information acquired, infer one or plural types for the type of the article from among an article type group (Chen: Claim 6, a classification module, configured to classify the image data by using the fruit and vegetable recognition model to obtain a category of fruits and vegetables to be priced, and Claim 8, the image data sets of each category of fruits and vegetables are input into a convolutional neural network model for training, and the convolutional neural network model is used for feature extraction through multiple convolutional layers and pooling layers, and the extracted feature representation maps through the fully connected layer). 

Chen fails to disclose an article discrimination system, comprising:
set at least one of types of articles that are available and types of articles that are not available in the article type group;
wherein the processor preferentially infers, as the type of the article corresponding to the article image, the types of articles that are available over the types of articles that are not available, without excluding the types of articles that are not available from the types of article to be inferred, and
the processor is configured to display the inference results on a display.

Sasaki teaches an article discrimination system, comprising:
set at least one of types of articles that are available and types of articles that are not available in the article type group (Sasaki: [0062], confirms the stock status (available or not available) of each registration commodity with reference to a stock management file managed by the store computer SC (management module). If a registration commodity, of which the quantity of stock is zero (not available), is detected from the stock management file, the second setting section 612 carries out a setting of excluding the registration commodity (commodity ID) from the similarity degree determination target to update the recognition target setting file), and
the processor is configured to display the inference results on a display (Sasaki: [0009], display of a commodity candidate on a display device).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen to include preferentially inferring the types of articles that are available over the types of articles that are not available as taught by Sasaki, with the article discrimination system as taught by Chen with the motivation of efficiently carrying out recognition of a commodity (Sasaki: [0063]).

Chen and Sasaki fail to disclose an article discrimination system, comprising:
wherein the processor preferentially infers, as the type of the article corresponding to the article image, the types of articles that are available over the types of articles that are not available, without excluding the types of articles that are not available from the types of article to be inferred
.

McGrath teaches an article discrimination system, comprising:
wherein the inference component preferentially infers, as the type of the article corresponding to the article image, the types of articles that are available over the types of articles that are not available (McGrath: [0068], the item with the most units in stock of any item in the group of items satisfying a probability threshold be presented first.  Since items with stock available are presented first they are preferentially inferred and items with no units of stock would be shown last).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen and Sasaki to include preferentially inferring the types of articles based on availability as taught by McGrath, with the article discrimination system as taught by Chen and Sasaki with the motivation of providing the order in which the items are presented may be determined by the probability the item was intended to be placed in the virtual shopping cart (McGrath: [0067]).

As per Claim 3, Chen discloses an article discrimination system, wherein the inference component has a discriminator that has been trained, by machine learning, about the relationship between the first information and the type of the article (Chen: Claim 7).

As per Claim 4, Chen discloses an article discrimination system, further comprising an input component to which the type of the article corresponding to the article image is input (Chen: Claim 6 and Claim 8), 
wherein the discriminator additionally learns the relationship between the first information and the type of the article based on the input to the input component (Chen: Claim 6 and Claim 8).

As per Claim 5, Chen fails to disclose an article discrimination system, further comprising a first storage component that stores at least one of the types of articles that are available and the types of articles that are not available, 
wherein the setting component sets, based on the information stored in the first storage component, at least one of the types of articles that are available and the types of articles that are not available.

Sasaki teaches an article discrimination system, further comprising a first storage component that stores at least one of the types of articles that are available and the types of articles that are not available (Sasaki: [0062]), 
wherein the setting component sets, based on the information stored in the first storage component, at least one of the types of articles that are available and the types of articles that are not available (Sasaki: [0062]).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen to include preferentially inferring the types of articles that are available over the types of articles that are not available as taught by Sasaki, with the article discrimination system as taught by Chen with the motivation of efficiently carrying out recognition of a commodity (Sasaki: [0063]).

As per Claim 6, Chen fails to disclose an article discrimination system, further comprising a second storage component that stores a schedule relating to scheduled availabilities of the articles, 
wherein the setting component sets, based on the schedule stored in the second storage component, at least one of the types of articles that are available and the types of articles that are not available.

Sasaki teaches an article discrimination system, further comprising a second storage component that stores a schedule relating to scheduled availabilities of the articles (Sasaki: [0032] and [0062]), 
wherein the setting component sets, based on the schedule stored in the second storage component, at least one of the types of articles that are available and the types of articles that are not available (Sasaki: [0032] and [0062]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen to include preferentially inferring the types of articles that are available over the types of articles that are not available as taught by Sasaki, with the article discrimination system as taught by Chen with the motivation of efficiently carrying out recognition of a commodity (Sasaki: [0063]).

As per Claim 7, Chen discloses a checkout processing system comprising: 
an article discrimination system and a price determination device, wherein (Chen: Claim 6, and Claim 8); 
the article discrimination system comprises an imager that captures an image of an article to acquire an article image, and a processor (Chen: Claim 6, an image acquisition module, configured to collect image data of fruits and vegetables), the processor being configured to:
acquire first information which is utilized to infer the type of the article from the article image, based on the first information acquired, infer one or plural types for the type of the article from among an article type group, and output a result of the inference as a value of probability (Chen: Claim 6, a classification module, configured to classify the image data by using the fruit and vegetable recognition model to obtain a category of fruits and vegetables to be priced, and Claim 8, the image data sets of each category of fruits and vegetables are input into a convolutional neural network model for training, and the convolutional neural network model is used for feature extraction through multiple convolutional layers and pooling layers, and the extracted feature representation maps through the fully connected layer), and
the price determination device determines, based on the type of the article inferred by the inference component of the article discrimination system, a price of the article appearing in the article image (Chen: Claim 6).

Chen fails to disclose a checkout processing system comprising: 
set at least one of types of articles that are available and types of articles that are not available in the article type group,
the processor preferentially infers, as the type of the article corresponding to the article image, the types of articles that are available over the types of articles that are not available, without excluding the type of articles that are not available from the types of article to be inferred.

Sasaki teaches a checkout processing system comprising: 
set at least one of types of articles that are available and types of articles that are not available in the article type group (Sasaki: [0062], confirms the stock status (available or not available) of each registration commodity with reference to a stock management file managed by the store computer SC (management module). If a registration commodity, of which the quantity of stock is zero (not available), is detected from the stock management file, the second setting section 612 carries out a setting of excluding the registration commodity (commodity ID) from the similarity degree determination target to update the recognition target setting file).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen to include preferentially inferring the types of articles that are available over the types of articles that are not available as taught by Sasaki, with the article discrimination system as taught by Chen with the motivation of efficiently carrying out recognition of a commodity (Sasaki: [0063]).

Chen and Sasaki fail to disclose a checkout processing system comprising: 
the processor preferentially infers, as the type of the article corresponding to the article image, the types of articles that are available over the types of articles that are not available, without excluding the type of articles that are not available from the types of article to be inferred.

McGrath teaches a checkout processing system comprising: 
the processor preferentially infers, as the type of the article corresponding to the article image, the types of articles that are available over the types of articles that are not available, without excluding the type of articles that are not available from the types of article to be inferred (McGrath: [0068], the item with the most units in stock of any item in the group of items satisfying a probability threshold be presented first.  Since items with stock available are presented first they are preferentially inferred and items with no units of stock would be shown last).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen and Sasaki to include preferentially inferring the types of articles based on availability as taught by McGrath, with the article discrimination system as taught by Chen and Sasaki with the motivation of providing the order in which the items are presented may be determined by the probability the item was intended to be placed in the virtual shopping cart (McGrath: [0067]).

As per Claim 13, Chen discloses a checkout processing system, wherein, the price determination device is configured to receive a selection of the type of the article from the inferred type of article by a user and determine, based on the selection, the price of the article appearing in the article image (Chen: Claim 6).

Response to Arguments

35 USC 101

Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that the independent claims do not merely recite the performance of a known business practice because the claimed solution is necessarily rooted in computer technology and overcomes a problem specifically arising in the realm of autonomous article discrimination systems.  However, the claims recite steps for inferring a list of likely items.  This has been a longstanding business practice.  For example, grocery stores sell produce that is difficult to individually label, and it has been the responsibility of the checkout staff to be able to correctly identify the item being purchased.  The claimed invention merely automates this process.  An image of the item is analyzed to infer information about the item.  Then inferring the types of articles that the item could be based on the availability of the item.  The claims merely recite functions that could be performed in the human mind, but instead are being implemented by a computer.

35 USC 103
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed April 21, 2022, with respect to the rejection(s) of claim(s) 1, 3-7, and 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN Pat Pub No 109816439 “Chen”, in view of US Pat Pub No 2014/0219512 “Sasaki”, and further in view of US Pat Pub No 2016/0027091 “McGrath”.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687